Citation Nr: 0834432	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-35 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for muscle spasm versus 
myofascial (fibromyalgia) pain (claimed as shoulder, neck and 
leg conditions).

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post traumatic stress disorder (PTSD) due to VA 
hospitalization in June 2006.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
December 1988 and October 1998 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Issues 1 and 2 listed above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence fails to establish that the veteran has 
an additional disability (i.e., PTSD) due to VA 
hospitalization in June 2006.


CONCLUSION OF LAW

Compensation under 38 C.F.R. § 1151 for post traumatic stress 
disorder (PTSD) is not warranted.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
compensation is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
September 2006, prior to the initial AOJ decision on her 
claim for § 1151 benefits.  The Board finds that the notice 
provided fully complies with VA's duty to notify.  Likewise, 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  She 
was told it was her responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted evidence in connection with her claim, 
which indicates she knew of the need to provide VA with 
information and evidence to support the claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the claim because there 
is no competent evidence that the veteran's has a diagnosis 
of PTSD as due to VA hospitalization in June 2006.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2007). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim. 

II.  Analysis

The veteran asserts that she has PTSD as a result of being 
involuntarily hospitalized for psychiatric care at a VA 
medical facility in June 2006.  She says that she experiences 
nightmares and intrusive distressing thoughts about the 
incident, which are exacerbated because she works at this VA 
medical facility.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either:

1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility, and the proximate cause 
of the disability or death was either A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably 
foreseeable; or

2) the disability or death was proximately caused 
by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program.

38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

In considering the veteran's claim, the Board must first 
determine whether there is an additional disability.  In 
determining whether the veteran has an additional disability, 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to the veteran's condition after such 
care, treatment, examination, service, or program has 
stopped.  38 C.F.R. § 3.361(b) (2007).  

In the present case, the Board finds that no inquiry need be 
made into whether VA employees acted carelessly, negligently 
or with lack of proper skill, or erred in judgment in 
involuntarily hospitalizing the veteran for psychiatric care 
in June 2006 because the competent medical evidence fails to 
establish that the veteran has an additional disability due 
to said hospitalization.  

The evidence of record shows that the veteran underwent 
mental health treatment at the VA medical facility where she 
works in 2004 and again in 2006.  She was diagnosed in 2004 
to have Major Depressive Disorder due to multiple 
psychosocial stressors including her job in housekeeping at 
the VA medical facility and her family/home life (e.g., being 
a single parent).  When she sought treatment in 2006, in 
addition to being diagnosed to have recurrent Major 
Depressive Disorder, she was diagnosed to have PTSD related 
to childhood abuse and neglect.  She was also thought to have 
some characteristics of borderline personality disorder.  
Treatment notes from March and May 2006 show the veteran was 
feeling sad and depressed and had a weepy/tearful affect.  
She reported fleeting suicidal thoughts but denied any plan 
or intent to harm herself citing her daughter as a reason to 
live.  She was able to contract for her safety.

On June 12, 2006, the veteran was seen by her treating VA 
psychologist.  At that time, her affect was flat and she 
complained of persistent depressed mood.  She was tearful 
throughout much of the session.  Significantly, she reported 
that, over the prior weekend, she did not leave her house and 
cried on and off throughout the weekend.  She reported 
feelings of hopelessness, helplessness, and fearfulness.  She 
additionally stated that, the night before, she considered 
ending her life by taking an overdose of her medication.  She 
went as far as getting her medications out of the cabinet, 
opening the bottles and placing them on the sink.  She said 
she then cried herself to sleep instead of taking the 
medications.  Her psychologist suggested hospitalization, and 
she agreed to see the psychiatrist on duty (POD).  He 
escorted her to triage, consulted with the POD, and left the 
veteran with the POD.  

On seeing the POD, the veteran admitted having taken steps 
towards committing suicide the night before, reporting taking 
her medications to the laundry room, reading the literature 
on them, and contemplating taking them, but denied opening 
the bottles.  The POD noted that there was no evidence of 
ongoing suicidal ideation.  The veteran was released on the 
promise to stay overnight with a trusted friend and to return 
the next day for reevaluation.

On her return the next morning, June 13, 2006, the veteran 
reported a new stressor whereby she saw her ex-boyfriend with 
whom she talked.  Pursuant to the treatment note, she 
admitted that she felt "some suicidal" after the 
conversation without any plan.  She agreed to be admitted to 
the Nashville VA Psychiatric Unit.  However, thereafter, the 
veteran became agitated and refused to be admitted.  She 
subsequently became more agitated, combative, and resistive 
and a petition for involuntary hospitalization through 
certificate of need was initiated.  Due to the intensity of 
the veteran's agitation and volatility, Ativan was 
prescribed, which the veteran willingly accepted.  She was 
dressed out into orange pajamas and placed in an observation 
room where she remained calm and cooperative.  This all took 
place between approximately 10:00 am and 12:30 pm when the 
veteran was transferred via ambulance to the Nashville VA 
Medical Center.  It was noted she was cooperative at the time 
of her departure.

At Nashville VA Medical Center, she was cleared for 
admission.  Treatment notes indicate that the veteran was 
generally manageable, although not entirely cooperative.  She 
expressed being angry about being involuntarily admitted and 
that she did not need to be there.  On evaluation the next 
morning, the veteran reported being very angry and feeling 
that she was misled and betrayed.  She denied being suicidal 
and expressed her feelings that her statements the day before 
were misinterpreted.  The assessment was Major Depressive 
Disorder, chronic.  The veteran was found not to meet the 
commitment criteria, and that she would not benefit from 
further hospitalization.  Thus she was discharge.  

The only subsequent relevant treatment note of record is from 
September 2006 when the veteran was seen for individual 
therapy.  The psychologist noted that the veteran reported 
that she has been very upset about the decision to 
involuntarily admit her in June.  She stated that being 
placed on the inpatient psychiatric unit in the hospital 
where she works has made life extremely difficult.  She 
reported having regular nightmares about the experience and 
waking up sweating.  She also reported not enjoying coming to 
work at the VA since this experience and crying "on and off 
all morning until about 11:00 am."  The veteran's history of 
depression was noted.  No diagnosis of PTSD was rendered.

Based upon this evidence, the Board finds that the weight of 
the competent medical evidence is against finding that the 
veteran has any additional disability due to the 
circumstances surrounding her involuntary admission, namely 
PTSD.  There is no record of a competent medical diagnosis of 
PTSD due to this admission and hospitalization.  Although the 
treatment records show that the veteran has a diagnosis of 
PTSD, this diagnosis is related to the veteran having 
witnessed violence as a child, not because of the veteran's 
VA hospitalization.  Furthermore, this diagnosis was given 
before the June 2006 hospitalization.  

The Board acknowledges the veteran's report that she 
experiences nightmares and intrusive thoughts related to this 
hospitalization that she relates to be PTSD.  As a lay 
person, however, she is not competent to establish a medical 
diagnosis or show a medical etiology merely by her own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2007) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, her 
statements are afforded little weight as to whether she in 
fact has PTSD, due to her VA treatment in June 2006.  

The Board also acknowledges the lay statements submitted in 
support of the veteran's claim that appear to attempt to show 
a change in the veteran's mental status after the June 2006 
hospitalization.  The Board finds, however, that these 
statements are not sufficient to establish that the veteran 
has an additional disability due to the June 2006 VA 
hospitalization.  None of these individuals indicate that 
they are medical professionals who can render medical 
diagnoses or opinions.  See 38 C.F.R. § 3.159(a)(1) (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, these statements appear to attempt to show that, 
after the June 2006 hospitalization, that the veteran's 
attitude toward her work and her mental state had negatively 
changed.  However, the medical evidence of record prior to 
the June 2006 hospitalization shows that the veteran had a 
negative attitude about her job and that her mental state was 
at least the same (i.e., depressed, sad and tearful).  Thus, 
the Board finds the more probative evidence to be the 
veteran's medical records as to whether she has an additional 
disability related to the June 2006 VA hospitalization.

The preponderance of the evidence is, therefore, against 
finding that the veteran has an additional disability due to 
her involuntary hospitalization at VA in June 2006.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for post 
traumatic stress disorder (PTSD) due to VA hospitalization in 
June 2006 is denied.


REMAND

The Board finds that the veteran's claims for service 
connection must be remanded for additional development.  
Specifically, the veteran should be afforded relevant VA 
examinations.

As to the claim concerning muscle spasm, pain, etc., the  
Board notes that VA treatment records show the veteran has 
been treated for various complaints of pain related to her 
low back, thoracic spine, neck, chest and legs.  These 
complaints have received various possible diagnoses of muscle 
strain, myofascial pain, fibromyalgia and thoracic outlet 
syndrome, but no definitive diagnosis has been rendered.  In 
addition, a review of the service treatment records show that 
the veteran was seen approximately 13 times between 1984 and 
1988 with complaints related to her shoulders and mid back, 
low back, left knee, and neck.  Likewise, the veteran was 
seen in December 1998 for complaints related to her low back 
and knee (during her second period of service).  

Thus, the Board finds that a VA examination is necessary to 
attempt to determine the exact nature of the veteran's 
problems related to her multiple musculoskeletal complaints, 
and to obtain an opinion whether any identifiable disorder is 
related to any complaints and treatment seen in service.

As to a psychiatric disorder, the Board notes that current VA 
treatment records show that the veteran is diagnosed to have 
Major Depressive Disorder or, alternatively, depression, not 
otherwise specified, that has been recurrent.  The veteran's 
service treatment records from 1984 to 1988 show that she was 
treated in service for complaints of depression and anxiety.  
She was initially diagnosed to have depression and possibly 
an adjustment disorder and underwent counseling for her 
problems.  In December 1986, the veteran was evaluated, and 
it was determined that she had no psychiatric disorder but 
was manifesting symptoms of a borderline personality 
disorder.  However, in January 1987, a treatment note 
indicates an Axis I diagnosis of adjustment disorder with 
mixed emotional features and an Axis II diagnosis of 
personality disorder.

Thus the Board finds that a VA examination is necessary in 
order to obtain a medical opinion as to whether the veteran's 
current psychiatric problems are related to her psychiatric 
problems as seen in the service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the veteran for the following 
VA examinations.  The claims file must be 
provided to each examiner for review in 
conjunction with the examination, and such 
review should be noted in the examination 
report.

Fibromyalgia, Joint and/or Spine 
Examination(s) for complaints of shoulder, 
neck, back and leg pain -  After reviewing 
the file and conducting any necessary 
testing, the examiner should render a 
diagnosis as to whether the veteran has 
fibromyalgia or any other disorder related 
to her shoulders, neck, back and/or legs.  
If any disorder is found, the examiner 
should than render an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that each 
current disorder found on examination is 
related to any disease or injury incurred 
during service.  

Mental Disorder Examination - After 
reviewing the file and conducting any 
necessary testing, the examiner should 
render a diagnosis as to whether the veteran 
has any current mental disorders.  If any 
mental disorder is found, the examiner 
should than render an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that each 
current mental disorder found on examination 
is related to any disease or injury incurred 
during service, including the psychiatric 
related complaints noted therein.  

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


